El Juez PresideNte Señor Del Toro,
emitió la opinión del tribunal.
Declarada culpable- Leila Nazario de Martínez de un de-lito de homicidio voluntario' y de otro de portar un arma pro--hibida, apeló de ambas sentencias-para-ante este tribunal por escritos radicados en abril 17, 1935. Para perfeccionar sus recursos pidió a la corte que ordenara al'taquígrafo que. pre-parara la transcripción de la .evidencia.- La corte accedió;,;
A su vez el taquígrafo .en abril. 29, 1935, pidió ;a-la corte -que ordenara a la apelante que consignara en la.secretaría deja corte quinientos dólares en la causa de homicidio;y -ciento cincuenta en, la.de. portar armas par.á asegurar..el..pago -de ..sus honorarios .'.v-También la .corte; Accedió;.; •' :
*548Pidió entonces la apelante a la corte que reconsiderara su última orden y la declarara pobre con derecho a obtener gratuitamente la transcripción. Expresó las razones en que basó su petición, mencionando la circunstancia de haber en-tregado al taquígrafo la suma de cien dólares que fue todo lo que pudo reunir. Se opuso el taquígrafo. Y la corte por estimar que la moción de la apelante no estaba debidamente jurada, la declaró sin lugar.
Pidió la apelante reconsideración explicando los motivos por los cuales la moción fue jurada por los abogados de la apelante y no por ésta y acompañando una declaración ju-rada de María Dolores Rivera viuda de Nazario, madre de la apelante, relativa al estado de pobreza en que ésta se en-contraba. Y la corte negó la reconsideración.
Las notificaciones de apelación se formularon como sigue:
En el caso de homicidio: “Los abogados que suscriben, en representación de Leila Nazario comparecen y ante esta Honorable Corte alegan: 1. Que en el presente caso y como un incidente del proceso se solicitó que el Tribunal declarara insolvente a Leila Nazario a los efectos de obtener la trans-cripción, de la evidencia del juicio oral y la corte resolviendo en definitiva dicha insolvencia ha declarado sin lugar la so-licitud ; dicha resolución fué dictada en 10 de junio, corriente. ■ — 2. Que no estando conforme con la ameritada resolución, la cual niega a la acusada Leila Nazario el derecho a defen-derse como pobre, apela de la misma por exposición del caso, para ante el Hon. Tribunal Supremo de Puerto Rico.”
Y en el caso de portar armas: “Los abogados que sus-criben, en representación de Leila Nazario, comparecen y ante esta Honorable Corte alegan: Que en el presente caso y como un incidente del proceso se solicitó que el tribunal declarara insolvente a Leila Nazario de Martínez, la acu-sada, a los efectos de obtener la transcripción de la eviden-cia del juicio oral libre de derechos, y la corte, resolviendo en definitiva dicha cuestión, ha declarado sin lugar la soli-citud y las reconsideraciones que posteriormente se han so-*549licitado. — Que no estando conforme con la ameritada resolu-ción,' la cual niega a la acusada Leila Nazario el derecho a defenderse como insolvente, apela de la misma para ante el Hon. Tribunal Supremo de Puerto Rico.”
La apelante radicó un solo alegato para ambos recursos y señalado día para la vista de las apelaciones en sus mé-ritos, el taquígrafo pidió la desestimación de las mismas por moción oída el 3 de febrero actual. Se funda el taquígrafo en que:
“La apelación intenta establecerse contra una orden que en sí no es apelable, puesto que la de 11 de junio de 1935, que aparece trans-crita a la página 33 de la transcripción de autos, es una resolución que se niega a reconsiderar una resolución de mayo 27 de 1935 (pá-gina 16 de la transcripción de autos) y ésta, la de mayo 27 de 1935, fué negando solicitud de insolvencia hecha por la propia apelante, en otras palabras: que no fué dictada a sus espaldas, no estando, por tanto, comprendida dentro de la excepción a la regla general.”
Y en el alegato que radicara en apoyo de su moción, ex-presa :
“Existiendo, como existen, tres resoluciones que versan sobre el mismo incidente de pobreza, ha debido expresarse la fecha de la re-solución, de acuerdo con la jurisprudencia, para poder identificarla. Sin la fecha no es posible identificar la resolución apelada y en este caso se hacía mucho más necesario especificar la fecha de la resolu-ción de la cual se intentaba apelar puesto que la resolución última o sea la del 11 de junio de 1935, no es apelable toda vez que en ella la corte se niega a reconsiderar una orden o resolución que era en sí apelable. (Citas).
“Y este caso no está incluido en la excepción puesto que la orden cuya reconsideración se solicita por la apelante fué una dictada por la corte, negando la solicitud de insolvencia presentada por la propia apelante. La orden apelable en este caso hubiera sido la de mayo 27 de 1935 en la cual la corte negó la petición de insolvencia presen-tada por la apelante y ¿qué hay en ese escrito de apelación que nos diga que se apela de esa orden? En el escrito de apelación se habla de una resolución dictada en junio 10 y en esa fecha la corte no dictó orden ni resolución de clase alguna. Así pues, en el escrito de ape-lación no hay nada que nos haga creer siquiera por un instante que *550fué la intención de la apelante apelar de la orden de 27 de mayo de 1935.”
No hay duda alguna de que las notificaciones de apelación se redactaron descuidadamente y se prestan a erróneas in-terpretaciones. Sin embargo, surge ¿an clara la intención de apelar de la resolución de la corte sentenciadora que negó a la apelante el beneficio de pobreza a los efectos de tramitar sus apelaciones interpuestas contra las sentencias dictadas en las causas de homicidio y portar armas, que a nuestro juicio sería injusto desestimar los recursos por falta de identifica-ción.
La resolución principal, la que negó el beneficio de po-breza, fué la de 27 de mayo, igual en ambas causas. La mo-ción de reconsideración si bien por una parte trata de con-vencer a la corte sentenciadora del porqué de la falta de juramento personal de la apelante estuvo justificada, es lo cierto que por otra parte trata de cumplir con la siguiente insinuación de dicha.corte hecha en su resolución de mayo 27, a saber: “La madre de la acusada muy bien ha podido jurar desde Mayagüez esta moción y prestar una declaración jurada en apoyo de la misma, y así la corte hubiese tenido una base legal para ejercitar su discreción en la forma que requiriese la justicia del caso.” Ya dijimos que a la moción se acompañó la declaración jurada de doña María Dolores Rivera viuda de Nazario, madre de la apelante.
Siendo ello así, bien pueden considerarse como una inte-gridad las resoluciones de 27 de mayo y aquéllas por virtud de las cuales la corte se niega a reconsiderarlas insistiendo en su juicio no obstante las nuevas razones aducidas y la prueba presentada. Y bien puede estimarse que de esa in-tegridad es de la que se apela para ante este tribunal.

No ha lugar a las desestimaciones solicitadas.